Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-11, 16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US Patent Application Publication 2012/0140743) in view of Feng et al. (US Patent Application Publication 2013/0223402).
Regarding  claim 1, Pelletier et al. discloses a method of communicating in a wireless telecommunications system comprising a communications device and one or more infrastructure equipment, wherein the communications device is configured to transmit signals to and receive signals from the infrastructure equipment via a first wireless access interface in accordance with a first radio access technology, (RAT), and to transmit signals to and receive signals from the infrastructure equipment via a second wireless access interface in accordance with a second RAT, the second RAT being different to the first RAT, and the method comprising( see [0004] method, a first medium access control (MAC) entity may be configured in a wireless transmit/receive unit (WTRU) that is associated with a first RAT, and a second medium access control (MAC) entity may be configured in the WTRU that is associated with a second RAT.  )
 receiving, at the communications device via the first wireless access interface, first control signalling from one of the one or more  infrastructure equipment, the first control signalling comprising a first indication of first communications resources to be used by the communications device to transmit/receive signals representing data to/from the one of the infrastructure equipment via the second wireless access interface, the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT, (see [0029] the transmit/receive unit wirelessly may receive, via the primary channel associated with the RAT of the first type, control information for the primary channel and control information for the supplementary channel) , and 
transmitting, from the communications device, the signals representing data to and/or receiving, at the communications device, the signals representing data from, using the first communications resources, the one infrastructure equipment via the second wireless access interface( see [0028] transmit/receive unit wirelessly exchanges first data associated with a communication over the primary channel via the RAT of the first type, while wireless exchanging second data associated with the communication over the supplementary channel via the RAT of the second type. ) . 
Pelletier et al.  fail to specifically point out the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT as claimed.
However Feng et al. teaches the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT ( see [0162] The exemplary control channel configurations shown in FIG. 26 and FIG. 27 may be useful for conveying physical downlink control channel information (e.g. uplink and downlink grants) to from a base station (donor eNodeB) to a relay node. However, as outlined above, the invention is not limited to this scenario. FIG. 28 shows another exemplary configuration of a control channel region within a sub-frame according to another embodiment of the invention. In this example, the sub-frame has no control channel region configured, so that all OFDM symbols of the sub-frame may be considered part of the PDSCH region.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. invention with Feng et al. invention because Feng et al. invention a method for mapping physical downlink control channel information for a receiving apparatus to control channel elements of a control channel region of a sub-frame of a 3GPP-based based communication system using OFDM in the downlink ( see Feng et al. [0002]).
 Regarding Claim 2 Pelletier et al. in view of Feng et al. discloses everything as applied above (see claim 1). 
comprising receiving, at the communications device via the first wireless access interface, second control signalling from the one infrastructure equipment, the second control signalling comprising an indication of second communications resources to be used by the communications device to transmit/receive signals representing data to/from the one infrastructure equipment via the first wireless access interface (see[0034]  establish the primary channel associated with a first radio resource connection and, after receiving the provisioning information, may establish the supplementary channel associated with a second radio resource connection to respectively control radio resources of the RATs of the first and second types.). 
 Regarding Claim 3 Pelletier et al. in view of Feng et al. discloses everything as applied above (see claim 2). 
wherein the first communications resources comprise first frequency sub-bands and the second communications resources comprise second frequency sub-bands, the first frequency sub-bands being separated in frequency from the second frequency sub-bands( see[0015] the exchanging of the first data and the second data may include operating the WTRU at a first frequency or in a first frequency band for exchange of the first data and at a second frequency or in a second frequency band that is different from the first frequency or the first frequency band.  See also [0035]). 
Regarding Claim 7 Pelletier et al. in view of Feng et al. discloses everything as applied above (see claim 1). 
the method comprises receiving, at the communications device via the second wireless access interface, second control signalling from the one infrastructure equipment, the second control signalling comprising an indication of the first communications resources, and attempting to decode, at the communications device, each of the first control signalling and the second control signalling to identify the first communications resources( see [0187] the multi-mode WTRU 102 configured for multi-RAT operation may determine whether or not it may: (1) decode the control signaling for scheduling, (e.g., PDCCH for PDSCH/PUSCH scheduling for LTE); and/or (2) transmit on configured periodic resource, if any, of a configured UL CC, (e.g., periodic CQI/PMI/RI reporting on PUCCH in LTE, or PCI reporting in HSPA) the multiple resources are identified using control signaling and scheduled ) .  
 Regarding Claim 8 Pelletier et al. in view of Feng et al. discloses everything as applied above (see claim 1). 
the method comprising receiving, at the communications device via the second wireless access interface, second control signalling from the one of the infrastructure equipment, the second control signalling comprising an indication of the first communications resources, determining, by the communications device, whether the first communications resources comprise, in a broadcast control channel region, an indication that a full control channel region in accordance with the second RAT exists, and attempting to decode, at the communications device, the second control signalling to identify the first communications resources( see [0291] after a TB is successfully decoded from any of the RATs, the HARQ process may forward the data to the HSPA MAC entity that may de-multiplex, reorder, reassemble and forward to the corresponding logical channel.). 
 Regarding Claim 9 Pelletier et al. in view of Feng et al. discloses everything as applied above (see claim 1). 
the method comprising receiving, at the communications device via the second wireless access interface, second control signalling from one of the infrastructure equipment, the second control signalling comprising an indication of the first communications resources, determining, by the communications device, whether the first control signalling comprises a radio network temporary identifier, RNTI, indicating that a full control channel region in accordance with the second RAT exists, and attempting to decode, at the communications device, the second control signalling to identify the first communications resources( see [0178] The DCI format may be scrambled using a specific Radio Network Temporary Identifier (RNTI), which may indicate the identity of the CC of the second RAT.  The DCI format may be received in a WTRU-specific search space of the PDCCH of a CC of the first RAT.  The search space may be specific to at least one CC of the second RAT.  The search space may not overlap with any other search space and the successful decoding of the DCI format in the search space may implicitly determines the identity of the CC of the second RAT to which the DCI is applicable (e.g., associated with).) . 
 Regarding Claim 10 Pelletier et al. in view of Feng et al.  discloses everything as applied above (see claim 8). 
comprising attempting to decode, at the communications device, the first control signalling in addition to the second control signaling( see [0187] the multi-mode WTRU 102 configured for multi-RAT operation may determine whether or not it may: (1) decode the control signaling for scheduling, (e.g., PDCCH for PDSCH/PUSCH scheduling for LTE); and/or (2) transmit on configured periodic resource, if any, of a configured UL CC, (e.g., periodic CQI/PMI/RI reporting on PUCCH in LTE, or PCI reporting in HSPA) ) . 
Regarding claim 11, Pelletier et al. discloses a communications device configured to communicate with a wireless telecommunications network comprising one or more infrastructure equipment, the communications device comprising ( see [0007] the wirelessly receiving provisioning information may include receiving via the primary channel associated with the RAT of the first type control information for the primary channel and control information for the supplementary channel)
transmitter circuitry configured to transmit signals to the one or more  infrastructure equipment via a first wireless access interface in accordance with a first radio access technology, (RAT), and to transmit signals to the one or more  infrastructure equipment via a second wireless access interface in accordance with a second RAT, the second RAT being different to the first RAT( see [0011] method may include prior to receiving by the WRTU the provisioning information, establishing the primary channel associated with the RAT of the first type, and the establishing of the supplementary channel associated with the RAT of the second type may include establishing the supplementary channel using a single radio resource connection to control radio resources of the RATs of the first and second types) , 
receiver circuitry configured to receive signals from the infrastructure equipment via the first wireless access interface in accordance with the first  RAT, and to receive signals from the infrastructure equipment via the second wireless access interface in accordance with the second RAT( see[0013] receiving by the WRTU the provisioning information, establishing the primary channel associated with the RAT of the first type and the establishing of the supplementary channel associated with the RAT of the second type may include establishing one or more supplementary channels using at least one respective radio resource connection for each of a plurality of different RAT types to control radio resources associated with the primary and one or more supplementary channels supported concurrently by the WTRU) , and 
controller circuitry configured to control the transmitter circuitry to transmit the signals and to control the receiver circuitry to receive the signals, wherein  the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry ( see [0011] control radio resources of the RATs of the first and second types)
to receive via the first wireless access interface first control signalling from one of the one or more  infrastructure equipment, the first  control signalling comprising a first indication of first communications resources to be used by the communications device to transmit/receive signals representing data to/from the one of the infrastructure equipment via the second wireless access interface(see[0013] the method may include prior to receiving by the WRTU the provisioning information, establishing the primary channel associated with the RAT of the first type and the establishing of the supplementary channel associated with the RAT of the second type may include establishing one or more supplementary channels using at least one respective radio resource connection for each of a plurality of different RAT types to control radio resources associated with the primary and one or more supplementary channels supported concurrently by the WTRU.)  , and 
to transmit the signals representing data to and/or to receive the signals representing data from, using the first communications resources, the one of the infrastructure equipment via the second wireless access interface (see [0028] transmit/receive unit wirelessly exchanges first data associated with a communication over the primary channel via the RAT of the first type, while wireless exchanging second data associated with the communication over the supplementary channel via the RAT of the second type.)
Pelletier et al.  fail to specifically point out the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT as claimed.
However Feng et al. teaches the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT ( see [0162] The exemplary control channel configurations shown in FIG. 26 and FIG. 27 may be useful for conveying physical downlink control channel information (e.g. uplink and downlink grants) to from a base station (donor eNodeB) to a relay node. However, as outlined above, the invention is not limited to this scenario. FIG. 28 shows another exemplary configuration of a control channel region within a sub-frame according to another embodiment of the invention. In this example, the sub-frame has no control channel region configured, so that all OFDM symbols of the sub-frame may be considered part of the PDSCH region.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. invention with Feng et al. invention because Feng et al. invention a method for mapping physical downlink control channel information for a receiving apparatus to control channel elements of a control channel region of a sub-frame of a 3GPP-based based communication system using OFDM in the downlink ( see Feng et al. [0002]).
Regarding claim 16, Pelletier et al. discloses a communications device configured to communicate with a wireless telecommunications network comprising one or more infrastructure equipment, the communications device comprising (see [0007] the wirelessly receiving provisioning information may include receiving via the primary channel associated with the RAT of the first type control information for the primary channel and control information for the supplementary channel)
transmitter circuitry configured to transmit signals to the infrastructure equipment via a first wireless access interface in accordance with a first radio access technology, RAT, and to transmit signals to the infrastructure equipment via a second wireless access interface in accordance with a second RAT, the second RAT being different to the first RAT(see [0011] method may include prior to receiving by the WRTU the provisioning information, establishing the primary channel associated with the RAT of the first type, and the establishing of the supplementary channel associated with the RAT of the second type may include establishing the supplementary channel using a single radio resource connection to control radio resources of the RATs of the first and second types) , 
receiver circuitry configured to receive signals from the infrastructure equipment via the first wireless access interface in accordance with the first RAT, and to receive signals from the infrastructure equipment via the second wireless access interface in accordance with the second RAT( see[0013] receiving by the WRTU the provisioning information, establishing the primary channel associated with the RAT of the first type and the establishing of the supplementary channel associated with the RAT of the second type may include establishing one or more supplementary channels using at least one respective radio resource connection for each of a plurality of different RAT types to control radio resources associated with the primary and one or more supplementary channels supported concurrently by the WTRU), and 
controller circuitry configured to control the transmitter circuitry to transmit the signals and to control the receiver circuitry to receive the signals, the controller circuitry being configured in combination with the transmitter circuitry and the receiver circuitry( see [0011] control radio resources of the RATs of the first and second types), 
to transmit via the first wireless access interface control signalling to one of the infrastructure equipment, the control signalling comprising physical uplink control information to be used by the one of the infrastructure equipment, the physical uplink control information relating to the second RAT( see [0103] For LTE, the UL physical channels may include, for example, a physical UL control channel (PUCCH) and/or a physical UL shared channel (PUSCH), among others.  On the PUSCH, the WTRU 102 may transmit user and/or control data.  On the PUCCH, and/or the PUSCH, the WTRU 102 may transmit UL control information (such as a channel quality indicator (CQI)/precoding matrix indicator (PMI)/rank indicator (RI) and/or scheduling request (SR)) and/or hybrid automatic repeat request (HARQ) ACK/NACK feedback.  On a UL CC, the WTRU 102 may be allocated dedicated resources for transmission of a sounding reference signal (SRS).). 
Pelletier et al.  fail to specifically point out the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT as claimed.
However Feng et al. teaches the first control signaling being in a predefined control channel region as defined frame structure associated with the first RAT ( see [0162] The exemplary control channel configurations shown in FIG. 26 and FIG. 27 may be useful for conveying physical downlink control channel information (e.g. uplink and downlink grants) to from a base station (donor eNodeB) to a relay node. However, as outlined above, the invention is not limited to this scenario. FIG. 28 shows another exemplary configuration of a control channel region within a sub-frame according to another embodiment of the invention. In this example, the sub-frame has no control channel region configured, so that all OFDM symbols of the sub-frame may be considered part of the PDSCH region.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. invention with Feng et al. invention because Feng et al. invention a method for mapping physical downlink control channel information for a receiving apparatus to control channel elements of a control channel region of a sub-frame of a 3GPP-based based communication system using OFDM in the downlink ( see Feng et al. [0002]).
Regarding Claim 19, 22, 25 Pelletier et al. in view of Feng et al.  discloses everything as applied above (see claims 1, 11 and 16). 
Pelletier et al. fail to specifically point out the wherein the first control signalling is in a Multicast-Broadcast Single Frequency Network (MBSFN) subframe, and wherein the predefined control channel region as defined by the predefined frame structure associated with the first RAT is the only control channel region in the MBSFN subframe as claimed.
 Feng et al. teaches wherein the first control signalling is in a Multicast-Broadcast Single Frequency Network (MBSFN) subframe, and wherein the predefined control channel region as defined by the predefined frame structure associated with the first RAT is the only control channel region in the MBSFN subframe ( see fig. 26-29, see [0010] In MBSFN operation, the user equipment receives and combines synchronized signals from multiple cells. In order for MBSFN reception, the user equipment performs a separate channel estimation based on MBSFN Reference Signal (MBSFN RS). In order to avoid mixing MBSFN RS and other reference signals (RSs) in the same sub-frame, certain sub-frames, known as MBSFN sub-frames, are reserved for MBSFN transmission. See [0199-200] the control channel region (PDCCH region), as shown in FIG. 27)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. invention with Feng et al. invention because Feng et al. invention a method for mapping physical downlink control channel information for a receiving apparatus to control channel elements of a control channel region of a sub-frame of a 3GPP-based based communication system using OFDM in the downlink ( see Feng et al. [0002]).
Regarding Claim 20, 21, 23-24 and 26 Pelletier et al. discloses everything as applied above (see claims 1, 11 and 16). 
Pelletier et al.  fail to specifically point out the comprising receiving, at the communications device via the first wireless access interface, second control signalling from the one infrastructure equipment, the second control signalling comprising a second indication of second communications resources to be used by the communications device to transmit/receive signals representing data to/from the one infrastructure equipment via the first wireless access interface, wherein the first control signalling includes one of Long Term Evolution Downlink Control Information (LTE DCI) or Inter-RAT Downlink Control Information ( i-RAT DCI), 
wherein the second control signalling includes the other of the Long Term Evolution
Downlink Control Information (LTE DCD or the Inter-RAT Downlink Control Information i-RAT DCI, and wherein the LTE DCI and the i-RAT DCI overlap in time and are completed separated in frequency as claimed.
Feng et al. teaches the comprising receiving, at the communications device via the first wireless access interface, second control signalling from the one infrastructure equipment, the second control signalling comprising a second indication of second communications resources to be used by the communications device to transmit/receive signals representing data to/from the one infrastructure equipment via the first wireless access interface, wherein the first control signalling includes one of Long Term Evolution Downlink Control Information (LTE DCI) or Inter-RAT Downlink Control Information ( i-RAT DCI),  wherein the second control signalling includes the other of the Long Term Evolution Downlink Control Information (LTE DCI) or the Inter-RAT Downlink Control Information i-RAT DCI, and wherein the LTE DCI and the i-RAT DCI overlap in time and are completed separated in frequency( see [0208-209] FIG. 23 shows another division of a control channel region within a sub-frame in a FDM fashion according to a further exemplary embodiment of the invention. In this example--in line with the example shown in FIG. 29 discussed previously herein --, it is assumed that the sub-frame do not contain a PDCCH region within the firsts OFDM symbols of the sub-frame. Instead, a PDCCH region carrying the PDCCH information for the receiving apparatus is assigned to the receiving apparatus (e.g. a user equipment or a relay node) by the transmitting apparatus (e.g. base station or relay node). The PDCCH regions of the receiving apparatus(es) within a radio cell controlled by the transmitting apparatus may overlap or may even be identical. The PDDCH region may be considered a search space in which the respective receiving apparatus is expecting to receive the control signaling (e.g. downlink and/or uplink resource assignments) from the transmitting apparatus. The PDCCH region of the receiving apparatus is split in the frequency domain in blocks of N.sub.SC.sup.CCE=3 subcarriers, so that overall, there are eight sub-control channel elements obtained by the division. Each sub-channel element spans N.sub.SC.sup.CCE=3 subcarriers in the frequency domain and all N.sub.symb.sup.R-PDCCH OFDM symbols of the PDCCH region in the time domain.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. invention with Feng et al. invention because Feng et al. invention a method for mapping physical downlink control channel information for a receiving apparatus to control channel elements of a control channel region of a sub-frame of a 3GPP-based based communication system using OFDM in the downlink (see Feng et al. [0002]).

4.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. in view of Feng et al. in further in view of Xiong et al. (US Patent Application Publication 2018/0020462).
Regarding Claim 4 Pelletier et al. discloses everything as applied above (see claim 2). 
Pelletier et al. in view of Feng et al. fail to specifically point out wherein the first communications resources comprise first temporal units and the second communications resources comprise second temporal units, the first temporal units being separated in time from the second temporal units as claimed. 
However Xiong et al. teaches  wherein the first communications resources comprise first temporal units and the second communications resources comprise second temporal units, the first temporal units being separated in time from the second temporal units ( see [0019] the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency (e.g., DL bandwidth, antenna configuration information, multicast-broadcast single-frequency network (MBSFN) configuration, frame structure configuration, absolute radio-frequency channel number (ARFCN) value to indicate the frequency of S-RAT etc.), and/or numerology, and configuration of downlink synchronization signal.  The UE detects downlink synchronization signal in S-RAT within a search window which size is either fixed or configured by higher layers and then communicates with S-RAT.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. in view of Feng et al. inventiom with Xiong et al. invention because Xiong et al. invention provide apparatus and methods are disclosed that enable access to secondary radio access technology (S-RAT), a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT) and/or cross-scheduling in a same RAT with different optimizations and use/partition for different applications(see Xiong et al.[0018] ).
Regarding Claim 5 Pelletier et al. in view of Feng et al.  discloses everything as applied above (see claim 4). 
comprising receiving, at the communications device via the first wireless access interface, downlink control information from one of the infrastructure equipment( see [0102] On the PDCCH, the WTRU 102 may receive DL control information (DCI) messages used to schedule DL and UL resources.  On the PDSCH, the WTRU 102 may receive user and/or control data.), and, 
 in a case where the communications device is capable of transmitting signals to and receiving signals from the one infrastructure equipment via the second wireless access interface, decoding, at the communications device, the downlink control information ( see [0178] The search space may not overlap with any other search space and the successful decoding of the DCI format in the search space may implicitly determines the identity of the CC of the second RAT to which the DCI is applicable (e.g., associated with). 
 Regarding Claim 6 Pelletier et al. in view of Feng et al.  discloses everything as applied above (see claim 4). 
Pelletier et al. in view of Feng et al.  fail to specifically point out receiving, at the communications device, with the control signalling, in a first case the first temporal units are temporal units of a multicast-broadcast, single-frequency network, MBSFN, an indication that the first communications resources comprise no cell-specific reference signals, or receiving, at the communications device, with the control signalling, if the first temporal units are not temporal units of a MBSFN, a third indication that the first communications resources comprise one or more cell-specific reference signals as claimed. 
However Xiong et al. teaches  receiving, at the communications device, with the control signalling, in a second case where the first temporal units are temporal units of a multicast-broadcast, single-frequency network, MBSFN, a fourth indication that the first communications resources comprise no cell-specific reference signals,( see[0055]  MBSFN configuration, frame structure configuration, ARFCN value to indicate the frequency of the S-RAT 504, etc.), and/or numerology, and configuration of downlink synchronization signal, i.e., physical cell identity and/or transmission offset between the P-RAT 502 and S-RAT 504.  In another option, the relevant system information of the S-RAT 504 mentioned above can be provided to a UE by a dedicated RRC signaling.)
Xiong et al. teaches  or receiving, at the communications device, with the control signalling, if the first temporal units are not temporal units of a MBSFN, an indication that the first communications resources comprise one or more cell-specific reference signals( see [0082] carrier band index can be provided by higher layer via MIB, SIB or UE specific dedicated RRC signaling.  Further, the starting OFDM symbols in the transmission of F-PDSCH in P-RAT can be configured by higher layers, via MIB, SIB or UE specific dedicated RRC signaling.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pelletier et al. in view of Feng et al. inventiom with Xiong et al. invention because Xiong et al. invention provide apparatus and methods are disclosed that enable access to secondary radio access technology (S-RAT), a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT) and/or cross-scheduling in a same RAT with different optimizations and use/partition for different applications(see Xiong et al.[0018] )
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/             Examiner, Art Unit 2462                                                                                                                                                                                           June 4, 2022


/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462